Knowledge of the income sharing agreement on the part of the appellant may reasonably be inferred from the allegations of the ninth cause of action. Consequently its alleged participation in the acts designed to put the income from the Maxon contract beyond the reach of plaintiff is sufficient to connect the appellant to the alleged conspiracy. Order, so far as appealed from, unanimously affirmed, with $20 costs and disbursements to the respondent, with leave to the plaintiff to serve an amended complaint within ten days after entry of the order herein. Present — Glennon, Dore, Cohn and Peck, JJ.